Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Weitzel on 05/12/2021.

The application’s claims have been amended as follows: 

1. (Currently Amended) A method comprising: presenting, via a graphical user interface controlled by a processor, a plurality of connected graphical elements, wherein each connected graphical element represents a respective user of a plurality of users participating in a first real-time communication session, and wherein each connected graphical element is unique to the respective user; overlaying, in the graphical user interface, a first graphical sub-element and a second graphical sub-element on top of each connected graphical element, the first graphical sub-element indicating a respective current communication modality and the second graphical sub-element indicating a respective desired communication modality of the associated user participating in the first real-time communication, 
second graphical sub-element enables the respective user in the plurality of users to change the respective current communication modality by interacting with the second graphical sub-element; 
receiving an incoming communication session in a first communication modality; receiving a first user input directed to the plurality of connected graphical elements to change the incoming communication session to be in a second communication modality different from the first communication modality; verifying a first set of users of the plurality of users who have the second graphical sub- element matching the second communication modality; and performing a change in the incoming communication session from the first communication modality to the second communication modality for the first set of users; and wherein performing the change from the first communication modality to the second communication modality further comprises a second set of users of the plurality of users who do not have the second graphical sub-element matching the second communication modality, wherein the second set of users remain in the first communication modality, and further comprising: receiving a second user input, in the graphical user interface, to connect a third user outside of the first real-time communication session to the first real-time communication session; verifying, in the graphical user interface, the second graphical sub-element associated with the third user; sending, by the processor, an invitation to the third user to join the first real-time communication session, wherein the invitation is sent to the third user in a communication modality associated with the second graphical sub-element; and connecting, upon the third user accepting the invitation, the third user to the first real-time communication session in the communication modality associated with the second graphical sub- element.

11. (Currently Amended) A system comprising: a processor; and a non-transitory computer-readable storage medium storing instructions which, when executed by the processor, cause the 
wherein the second graphical sub-element enables the respective user in the plurality of users to change the respective current communication modality by interacting with the second graphical sub- element; 
receiving an incoming communication session in a first communication modality; receiving a first user input directed to the plurality of connected graphical elements to change the first communication modality to a second communication modality different from the first communication modality; verifying a first set of users of the plurality of users who have the second graphical sub-element matching the second communication modality; and performing a change from the first communication modality to the second communication modality for the first set of users; wherein performing the change from the first communication modality to the second communication modality further comprises a second set of users of the plurality of users who do not have the second graphical sub-element matching the second communication modality, wherein the second set of users remain in the first communication modality, and further comprising: receiving a second user input, in the graphical user interface, to connect a third user outside of the first real-time communication session to the first real-time communication session; verifying, in the graphical user interface, the second graphical sub-element associated with the third user; sending, by the processor, an invitation to the third user to join 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abudllah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        5/12/2021